West, J.,
dissenting. — The defendant was charged with having committed the offense alleged in the indictment on June 10th, 1917. It was competent for the State to prove the commission of the offense charged at any time within the two years next preceding the finding of the indictment. Chandler v. State, 25 Fla. 728, 6 South. Rep. 768; Warrace v. State, 27 Fla. 362, 8 South. Rep. 748; Weinert v. State, 35 Fla. 229, 17 South. Rep. 570. The State proved that the offense was committed in January, 1917. When this was done the State’s case was made out, and a conviction was proper.
The judgment, therefore, should not be reversed.
Ellis, J., concurs.